Title: To Thomas Jefferson from John Lowell, 9 December 1787
From: Lowell, John
To: Jefferson, Thomas


Boston, 9 Dec. 1787. Introduces Thomas Russell Greaves, son of Thomas Russell, a well-to-do merchant of Boston, who is interrupting his studies in law to go to France to seek relief from “some alarming pulmonary Complaints” and to “acquire a competent Knowledge of the french Language”; asks TJ to befriend him, advise him “how to avoid the Inconveniences and Dangers to which his Youth may expose him, and to point out to him the best Method of obtaining usefull Knowledge while in that Country.”
